
	

113 S2263 IS: Stop Wasteful Federal Bonuses Act of 2014
U.S. Senate
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2263
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2014
			Ms. Ayotte (for herself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To appropriately limit the authority to award bonuses to employees.
	
	
		1.Short title
			This Act may be cited as the
		  Stop Wasteful Federal Bonuses Act of 2014.2.Bonuses(a)Adverse findings and employees under investigationChapter 45 of title 5, United States Code, is amended by adding at the end the following:IVLimitations on bonus authority4531.Certain forms of misconduct(a)DefinitionsIn this section—(1)the term adverse finding relating to an employee means a determination that the conduct of the employee—(A)violated a policy of the agency for which the employee may be  removed or suspended; or(B)violated a law for which the employee may be imprisoned of more than 1 year;(2)the term agency has the meaning given that term under section 551; and(3)the term bonus means any bonus or cash award, including—(A)an award under this chapter;(B)an award under section 5384; and(C)a retention bonus under section 5754.(b)Adverse findings(1)In generalThe head of an agency shall not award a bonus to an employee of the agency until 5 years after the
			 end of the fiscal year in which the Inspector General or another senior
			 ethics official of the agency or the Comptroller General of the United
			 States makes an adverse finding relating to the employee.(2)Previously awarded bonusesIf the Inspector General or another senior ethics official of the agency or the Comptroller General
			 of the United States makes an adverse finding relating to an
			 employee, the head of the agency employing the employee, after notice and
			 an opportunity for a hearing, shall issue an order directing the employee
			 to repay the amount of any bonus awarded to the employee during the year
			 during which the adverse finding is made..(b)Technical and conforming amendmentThe table of sections for chapter 45 of title 5, United States Code, is amended by adding at the
			 end the following:SUBCHAPTER IV—Limitations on bonus authority
						4531. Certain forms of misconduct..
			
